Citation Nr: 1213827	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-19 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher initial disability rating (evaluation) for service-connected posttraumatic stress disorder (PTSD), in excess of 30 percent for the period prior to September 5, 2008, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from April 1968 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a June 2007 decision, the Oakland RO granted service connection and assigned an initial 30 percent rating for PTSD, effective April 11, 2006, the date of grant of service connection (date of receipt of claim for PTSD).  

In September 2007, the Veteran entered a notice of disagreement (NOD) with the initial rating for PTSD assigned in the June 2007 rating decision.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized the issue as one of entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Thereafter, in May 2009, the Oakland RO granted a staged 50 percent rating for PTSD for the initial rating period beginning September 5, 2008, the date of a VA treatment record.  Although the RO granted a higher 50 percent rating for PTSD for the rating period from September 5, 2008, inasmuch as higher ratings are available during each period, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher disability rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  For the initial rating period prior to September 5, 2008, the Veteran's PTSD has been characterized by depression, anxiety, insomnia, nightmares, episodic passive suicidal ideation, impaired memory and concentration, hypervigilance, impaired judgment and insight, and constricted affect.  

2.  For the initial rating period from September 5, 2008, the Veteran's PTSD has been characterized by depression, social avoidance, hypervigilance, intrusive memories, nightmares, and trouble sleeping.  

3.  For the entire initial rating period, the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to September 5, 2008, resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.125, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  For the entire initial rating period, the criteria for an initial disability rating in excess of 50 percent for PTSD have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.130, DC 9411 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided with a VA examination in May 2007 for PTSD.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2011).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Initial Rating of PTSD

The Veteran is in receipt of a 30 percent initial rating for service-connected PTSD for the initial rating period prior to September 5, 2008, and a rating of 50 percent thereafter, under the provisions of 38 C.F.R. § 4.130, DC 9411.

Initial Rating Period prior to September 5, 2008

After a review of all the evidence, the Board finds that, for the initial rating period prior to September 5, 2008, the Veteran's service-connected PTSD has been characterized by depression, anxiety, insomnia, nightmares, episodic passive suicidal ideation, impaired memory and concentration, hypervigilance, impaired judgment and insight, and constricted affect, which more nearly approximates the criteria for a 50 percent disability rating under DC 9411.  38 C.F.R. § 4.130.

In an August 2005 VA Agent Orange Registry examination, the Veteran reported constant depression and anxiety and trouble sleeping.  The VA examiner reported no memory problems or lack of concentration.  The VA examiner also reported no suicidal ideation, no difficulty at work, and no hallucinations.  The VA examiner provided a provisional diagnosis of depression.  

In a January 2006 VA treatment record, the Veteran reported depression, anger, irritability, anxiety, insomnia, nightmares, episodic passive suicidal ideation, impaired memory and concentration, and hypervigilance.  The Veteran reported not working since an incident at work described as a "temper tantrum."  The VA examiner reported the Veteran was oriented in all spheres, affect was appropriate, and evidenced no current suicidal or homicidal ideation or hallucinations or delusions.  The VA examiner also reported the Veteran's judgment and insight appeared impaired.  The January 2006 Axis I diagnosis was chronic PTSD.  The GAF score was 45.

Ina February 2006 VA treatment record, the Veteran reported social avoidance and thoughts of suicide, without intent or plan.  The February 2006 Axis I diagnosis was chronic, delayed PTSD.  The GAF score was 45.

The Veteran had a VA compensation examination for PTSD in May 2007.  The examiner noted the Veteran's history in detail.  The Veteran reported depression, social avoidance, intrusive memories, nightmares, irritability, and hypervigilance.  The Veteran reported suffering panic attacks once per month.  

During the May 2007 VA compensation examination interview, the Veteran was alert and oriented in all spheres.  He evidenced no significant impairment in his thought processes or communication ability.  There was mild impairment of short-term memory, but no significant impairment in long-term or memory processes or ability to concentrate.  He also evidenced no delusions, hallucinations, or inappropriate behavior.  His rate and flow of speech were appropriate.  There was no evidence of illogical or obscure speech patterns.  His mood was depressed.  His affect was constricted.  He denied frequent episodes of panic and reported no obsessions or compulsions.  He denied homicidal or suicidal ideation.  The VA examiner reported the Veteran's impulse control was fair.  The Veteran was able to maintain adequate daily hygiene and had no problems with the activities of daily living.  The Veteran was also found capable to manage his own financial affairs.  The May 2007 Axis I diagnosis was PTSD.  The VA examiner assigned a GAF score of 65.  The examiner stated the Veteran evidenced poor judgment in work situations and struggled with close interpersonal relationships.

On review of all the evidence above, the Board finds that, for the initial rating period prior to September 5, 2008, the Veteran's PTSD has been characterized by depression, anxiety, insomnia, nightmares, episodic passive suicidal ideation, impaired memory and concentration, hypervigilance, impaired judgment and insight, and constricted affect.  The Veteran's psychiatric symptoms have been relatively consistent and a 50 percent rating takes into account his social and occupational impairment.  

The Board has weighed and considered the GAF scores during the entire rating period.  The GAF scores have varied between 45 and 65.  The GAF scores of 45 to 65 reflect moderate to serious symptoms or any moderate to serious impairment in social, occupational, or school functioning, which is encompassed by the higher 50 percent initial disability rating.  

For these reasons, the Board finds that the symptoms more nearly approximate the criteria under DC 9411 for the next higher 50 percent disability rating for the initial rating appeal period prior to September 5, 2008.  All reasonable doubt is resolved in favor of the Veteran to find that a disability rating of 50 percent for Veteran's service-connected PTSD is warranted for the initial rating period prior to September 5, 2008.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Entire Initial Rating Period

The Board finds that, for the entire initial rating period, the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships, as required for a 
70 percent disability rating under DC 9411.  38 C.F.R. § 4.130.


In a September 2008 VA mental health assessment, the Veteran reported depression, social avoidance, hypervigilance, intrusive memories, trouble sleeping, and nightmares.  

During the September 2008 interview, the Veteran was alert and oriented in all spheres.  The VA examiner reported that the Veteran was in a highly dysphoric and angry state.  The Veteran denied any suicidal or homicidal ideation.  The VA examiner also reported that the Veteran was very anxious and had feelings of hopelessness.  The September 2008 Axis I diagnosis was PTSD and alcohol abuse.  The VA examiner assigned a GAF score of 50.  

On review of all the evidence above, the Board finds that, for the entire initial rating period, the Veteran's PTSD has been characterized by depression, anxiety, insomnia, nightmares, episodic passive suicidal ideation, impaired memory and concentration, hypervigilance, impaired judgment and insight, and constricted affect.  The Veteran's psychiatric symptoms have been relatively consistent and a 
50 percent rating takes into account his social and occupational impairment.  The Board has weighed and considered the GAF scores during the entire rating period.  The GAF scores have varied between 45 and 65.  The GAF scores of 45 to 65 reflect moderate to serious symptoms or any moderate to serious impairment in social, occupational, or school functioning, which is encompassed by the 50 percent initial disability rating.  

The Board further finds that the criteria for the next-higher 70 percent rating for PTSD have not been met for any period.  For the entire period of initial rating appeal, the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

The lay and medical evidence in this case does reveal suicidal ideation; however, the reports show that the ideation is episodic and passive.  In the January 2006 VA treatment record, the Veteran reported intermittent passive suicidal ideations.  The Board notes that the Veteran had experienced episodic passive suicidal ideations, but that he had no intent to act on such thoughts.  Evidence on this one of the 
70 percent disability rating criterion does not demonstrate that the overall symptomatology or overall impairment due to PTSD more nearly approximates the criteria for a 70 percent rating.  As the analysis above demonstrates, the Veteran only has some of the 50 percent PTSD symptoms that, with the resolution of reasonable doubt in his favor, have been found to more nearly approximate the criteria for a 50 percent rating. 

The lay and medical evidence in this case does not reveal any obsessional rituals that interfere with routine activities.  The May 2007 VA examiner reported no ritualistic or obsessive behavior.  The Veteran's speech is not intermittently illogical, obscure, or irrelevant.  The January 2006 VA examiner reported the Veteran's speech was at a normal rate and volume.  The May 2007 VA examiner reported the Veteran's speech was normal.  

The record reflects that the Veteran does not experience near-continuous panic or depression affecting the ability to function independently.  In the August 2005 VA Agent Orange Registry examination, the Veteran reported constant depression and anxiety; however, it was not quantified, and no further description was given.  In the May 2007 VA examination, the Veteran stated he experiences only one anxiety attack per month; this report of anxiety or episodes of anxiety characterized as panic attacks reflect that panic attacks are not constant, and the evidence of record shows that panic attacks have not impaired the ability to function independently.  

The record also reflects the Veteran does not suffer from spatial disorientation, and that his appearance and hygiene are normal.  In the January 2006 VA treatment record, the VA examiner reported the Veteran was oriented in all spheres.  In the May 2007 VA examination, the Veteran's personal hygiene was adequate and he was fully oriented in all spheres.  In the September 2008 VA examination, the Veteran was full oriented in all spheres.  

The Veteran does have some irritability.  In the January 2006 VA treatment record and May 2007 VA PTSD examination, the Veteran reported a history of irritability and that he used to get angry easily.  The Board notes that the reported behavior is without time reference, so it is indiscernible if the reported behavior occurred during the rating period on appeal.  In the May 2007 VA examination the VA examiner also reported the Veteran's impulse control was fair.  The Veteran reported irritability; however, this report of irritability does not demonstrate unprovoked irritability with "periods of violence" as contemplated by a 70 percent rating.  

The lay and medical evidence of record demonstrates that the Veteran's PTSD is characterized by depression, anxiety, insomnia, nightmares, episodic passive suicidal ideation, impaired memory and concentration, hypervigilance, impaired judgment and insight, and constricted affect.  The Board concludes that the Veteran's disability picture does not more nearly approximate the next-higher 
70 percent rating criteria under DC 9411 for any period.  Even though the Veteran exhibits some irritability and episodic passive suicidal ideation, the Veteran's PTSD symptoms, as a whole, are contemplated by the 50 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).  The Veteran's psychiatric symptomatology and social and occupational impairment manifested by his PTSD is encompassed by the 50 percent disability rating criteria.  For these reasons, an initial disability rating in excess of 50 percent is not warranted for any period.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related 
factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested depression, anxiety, insomnia, nightmares, episodic passive suicidal ideation, impaired memory and concentration, hypervigilance, impaired judgment and insight, and constricted affect.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an 
acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating for PTSD of 50 percent, but no higher, for the period prior to September 5, 2008 is granted; and an initial disability rating in excess of 
50 percent for the initial rating period from September 5, 2008 is denied. 




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


